DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (2010/0269353).
Regarding claim 1, Martin teaches an extraction apparatus comprising first 200 and second 110 portions rotatable one relative to the other for angular movement between two opposed positions, the first portion 200 defining an interior for receiving a portion of a rotary tool element 34, the first and second portions being configured for fluid communication during said angular movement between the two opposed positions whereby fluid can flow from the interior of the first portion into the second portion.
See Figs. 4A, 14, 15, 16, 17A, and 17B.
Regarding claims 2-4 and 7, upper arcuate sections (210, 155) of the first portion and the second define a slidable coupling and a fluid flow path.  The first coupling portion 210 is slidably received in the second couple portion 155.  The U-shaped shape of first coupling portion defines a duct.  See Figs. 14, 15, and 17A.
Regarding claim 5, the U-shaped section of the first section 210 defines a duct as seen in Fig. 17A and the U-shaped section of the section 110 slidably receiving the first section 210 defines a sleeve.
Regarding claim 6, the angular movement of the first section 210 and the second section 110 is best seen in Fig. 4A.
Regarding claim 8, the peripheral walls of the first portion 200 and the second portion 110 defining the fluid flow path is best seen in Fig. 4A.
Regarding claims 9 and 10, openings 208 on the first portion 200 are best seen in Fig. 17A.
Regarding claim 11, the openings 208 define ports capable for deflecting dust since dust is light and flyable.
Regarding claim 12, the sleeve section 155 accommodating angular movement of the firs portion 200 is best seen in Figs. 14-15.
Regarding claim 13, the sleeve section having an axial opening for receiving a hub 202 of the first portion is best seen in Fig. 14.
Regarding claim 14, the first portion 200 defining a shroud covering a portion of the cutting tool 34 is best seen in Fig. 15.
Regarding claim 15, Martin teaches an extraction apparatus comprising first 200 and second 110 portions rotatable one relative to the other for angular movement between two opposed positions, wherein the first portion defines an interior for receiving a portion of a rotary tool element 34, an end defining a contact face for engagement with and sliding movement over a surface, and an opening to receive the rotary tool element, and wherein there is provided a slidable coupling (upper arcuate sections 210, 155) defining a fluid flow path for fluid communication between the first and second portions during said angular movement between the two opposed positions whereby fluid can flow from the interior of the first portion into the second portion, the slidable coupling comprising first 210 and second 155 coupling sections slidable one with respect to the other, the second coupling section being hollow to define an open interior, the first coupling section defining a duct opening (the U-shaped shape of first coupling portion) onto the interior of the second coupling section, whereby the duct and the interior of the second coupling section cooperate to define the fluid flow path, and wherein the first coupling section and the second coupling section are each configured to accommodate angular movement between the first and second portions while sliding one with respect to the other.
See Figs. 4, 14, 15, and 17A.
Regarding claim 16, Martin teaches a machine for performing a working operation (cutting wood, concrete, tiles, etc.), the machine having an extraction apparatus according to claim 1.
Regarding claim 17, Martin teaches the machine a work head 30, wherein the second portion 110 of the extraction apparatus is attached to or formed integrally with the work head and the first portion 200 of the extraction apparatus is angularly movable with respect to the second portion.  See Fig. 1.
Regarding claim 18, Martin teaches a method of performing a working operation (cutting wood, concrete, tiles, etc.), the method comprising use of a machine according to claim 16.
Regarding claim 19, Martin teach a machine for performing a working operation (cutting wood, concrete, tiles, etc.), the machine comprising the extraction apparatus according to claim 15.  See Fig. 1.
Regarding claim 20, Martin teaches the machine a work head 30, wherein the second portion 110 of the extraction apparatus is attached to or formed integrally with the work head and the first portion 200 of the extraction apparatus is angularly movable with respect to the second portion.  See Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting tools with an extraction device of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724